Citation Nr: 1700934	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-24 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a April 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran presented testimony at a Board videoconference hearing in November 2016, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence.  Some additional evidence was received during that time period, with a waiver of initial RO consideration being given for it at the time of the hearing, but not all evidence that had been contemplated at the time of the hearing was submitted.  

The Board has described the underlying issue as one of service connection for a psychiatric disability, claimed as PTSD, in recognition of the judicial guidance offered in Clemons v. Shinseki, 23 Vet.App. 1 (2009).  Specifically, that decision noted that although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The decision noted that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran has claimed service connection for PTSD.  His service treatment records are silent for reference to psychiatric disease, and he was psychiatrically normal on service discharge examination in December 1965.  At the time of February 1983, January 1987, August 1989, October 1990, October 1995, and/or October 2000 service examinations, he reported that he was in good health and/or denied having or having had psychiatric symptomatology, and was clinically normal psychiatrically.  A VA psychiatric examiner in March 2012 examined him and found that he had no mental disorder, including PTSD.  However, the Veteran has reported that there was a language barrier between him and the examiner at the time of that examination.  

Additionally, a private social worker whose January 2012 report was not of record at the time of the March 2012 VA examination reported that she had diagnosed the Veteran with PTSD.  Furthermore, an October 2016 report of a VA social worker also states that the Veteran has PTSD, and that a PTSD screening performed in September 2014 indicates that it was due to his service in Vietnam.  

The Veteran has alleged that he was in fear for his life during his service in Vietnam, which was from September 15, 1965 to November 8, 1965, and his DD Form 214 indicates that he was a Light Weapons Infantryman 11B.10.  The record includes Army Board for Correction of Military Records proceedings dated July 8, 2014, which noted that the Veteran's unit was awarded the Presidential Unit Citation for the period from October 2 through November 26, 1965, for service in Vietnam.  Department of the Army General Orders DABO Number 40, dated 1967, is referenced, and a review of that record shows that the award was for outstanding performance of duty and extraordinary heroism in action against an armed enemy.  The Veteran testified that he shot at people and saw a bomb go off on a plateau while he was in Vietnam.

It appears that there are additional treatment records, based on the reports of record, containing information concerning psychiatric problems, as treatment has been reported.  

In light of the above, the Board finds that additional record development is necessary, followed by a VA psychiatric examination, both as indicated below.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain all outstanding medical records of treatment which the Veteran has received, at any time since service discharge, noting any psychiatric problems.  This should include:

a. all of the actual clinical records of treatment he received from Sonia R. Pone, Ph.D., LMSW, including from November 2011 to present; and
b. a VA evaluation years ago as mentioned in Dr. Pone's January 2012 letter; and
c. records from the Aleda E. Lutz Medical Center in Saginaw, MI; and 
d. records from the Macomb County Vet Center in Clinton Township, MI.  

2.  After the above development has been completed, the Veteran should be scheduled for a VA psychiatric examination, by a psychiatrist if possible, and by someone other than the examiner who examined him in March 2012, if possible.  The claims file must be made available to the examiner for review.  

If possible, specialized psychological testing to help ascertain what psychiatric disorder(s) the Veteran has should be conducted.  All current psychiatric disorders which are found to exist should be reported.  The examiner should also clearly indicate whether or not the criteria for PTSD have been met. 

a)  If a diagnosis of PTSD is rendered, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the PTSD is causally related to the Veteran's fear of hostile military or terrorist activity during service, or to any stressor which the Veteran reports occurred during his combat experiences, including as a light weapons infantryman.  The examiner is advised that the Veteran's unit was awarded the Presidential Unit Citation for outstanding performance of duty and extraordinary heroism in action against an armed enemy for service in Vietnam and the Veteran testified that he shot at people and saw a bomb go off on a plateau.

b)  Regardless of whether or not a diagnosis of PTSD is rendered, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any other current acquired psychiatric disorder is causally related to service, to include his combat service in Vietnam. 

A complete rationale should be provided for each opinion rendered.  

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

